                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE


RODNEY MEADOWS,                                            )
                                                           )
       Plaintiffs,                                         )
                                                           )       Case No.
vs.                                                        )
                                                           )       JURY DEMAND
                                                           )
JOHN DOE and                                               )
GREYHOUND LINES, INC.,                                     )
                                                           )
       Defendants.                                         )


                                    COMPLAINT


       Plaintiff, RODNEY MEADOWS, for his complaint against the Defendants,

JOHN DOE and GREYHOUND LINES, INC., INC., state as follows:

       1.     The Plaintiff, Rodney Meadows is an adult resident citizen of Atlanta,

Georgia.

       2.     The Defendant, John Doe, upon information and belief, is an adult resident

citizen not in Tennessee, and he is an employee/agent of Greyhound Lines, Inc., Inc.

       3.     The Defendant, Greyhound Lines, Inc., is a foreign corporation doing

business in the State of Tennessee. It may be served through its registered agent C. T.

Corporation, 300 Montvue Street, Knoxville, Tennessee 37919, and is the registered

owner of the vehicle involved herein.

       4.     The claims for relief of the Plaintiff arise from an event which occurred in

Tennessee. Venue is proper pursuant to TCA 20-4-101(a).




  Case 3:20-cv-00743 Document 1 Filed 08/31/20 Page 1 of 5 PageID #: 1
       5.      Jurisdiction of this matter is based on diversity of citizenship pursuant to

28 U.S.C.S. § 1332 (a)(1) and (c)(1).

       6.      The amount in controversy exceeds Seventy-Five Thousand and no/100

Dollars ($75,000.00), exclusive of interest and is between citizens of different states.

       7.      Venue of this matter is controlled by 28 U.S.C. § 1391 (a) and (c).

       8.      All events which form the basis of this Complaint for Damages are based

in tort and occurred in Tennessee.

                               COUNT I – NEGLIGENCE

       9.      At all times material herein, the Defendant John Doe, was operating a bus

which was owned and/or controlled and/or maintained by the Defendant, Greyhound

Lines, Inc.   Upon information and belief, said vehicle is titled to and registered to the

Defendant, Greyhound Lines, Inc.

       10.     On or about August 31, 2019, the Plaintiff was a passenger on a bus

owned, operated, and maintained by the Defendant Greyhound Lines, Inc.

       11.     Said bus was being driven by Defendant John Doe which Plaintiff initially

boarded in Cleveland, Ohio, on the way to his destination of Atlanta, Georgia.

       12.     Plaintiff boarded a connecting bus in Knoxville, Tennessee, which was

supposed to have transported him to Chattanooga, Tennessee, where he would have

caught his final connecting bus to Atlanta, Georgia.

       13.     Plaintiff took a seat near the middle of the bus and fell asleep. Plaintiff

was subsequently awoken by shouts from one or more passengers that the bus was on

fire, and the bus was filled with smoke.




                                 2
  Case 3:20-cv-00743 Document 1 Filed 08/31/20 Page 2 of 5 PageID #: 2
         14.   Defendant John Doe instructed the passengers to exit the bus as it was not

safe and stated that another bus would be sent to pick up the passengers. Defendant John

Doe subsequently instructed the passengers to re-board the bus, as it was not safe to stand

on the side of the highway in the early morning hours waiting.

         15.   Plaintiff re-boarded the bus as instructed by Defendant John Doe, and it

took several hours before Defendant Greyhound sent a replacement vehicle. At all times

Plaintiff was back on the bus waiting, the bus was still filled with the smell of acrid

smoke.

         16.   From the time that Plaintiff initially awoke to the smoke-filled bus until he

reached his final destination of Atlanta many hours later, he experienced difficulty

breathing including coughing, wheezing, and tightness in his chest which progressively

worsened.

         17.   The Defendants were negligent in their failure to properly inspect the bus

and Defendant John Doe was negligent in his failure to promptly recognize the dangerous

situation of the smoke and/or fire on the bus. He was further negligent in placing the

Plaintiff in further danger by instructing him to re-board the smoke-filled bus. Further,

the Defendants were negligent in not promptly obtaining emergency assistance and

letting the Plaintiff and other passengers sit on a smoke filled bus for hours before

providing alternate transportation for him. As a direct and proximate result of Defendants

negligent conduct, the Plaintiff suffered serious disabling and permanent bodily injuries

which have required him to incur or become liable for certain hospital, medical and other

expenses.




                                 3
  Case 3:20-cv-00743 Document 1 Filed 08/31/20 Page 3 of 5 PageID #: 3
       18.     At all relevant times, Defendant John Doe was operating the vehicle

owned by Greyhound Lines, Inc. and while working for and on behalf of Greyhound

Lines, Inc. was in the course and scope of his employment or agency relationship while

on the business of and with the permission of Greyhound Lines, Inc. and under its

supervision and control. Greyhound Lines, Inc. is liable for the negligent actions and

omissions and breaches of duty by Defendant John Doe pursuant to Tennessee Code

Annotated §§ 55-10-311 and 55-10-312, the doctrine of respondeat superior, the doctrine

of agency and/or the Federal Motor Carrier Safety Regulations.

       19.     As a direct and proximate result of said incident and the Defendants’

negligent conduct, Plaintiff suffered bodily injuries which resulted in pain and suffering,

mental anguish, and loss of capacity for enjoyment of life. Plaintiff has suffered great

pain and discomfort as a result of the injuries he sustained in this incident.

       20.     Due to the sole, direct and proximate result of the negligence of the

Defendants, the Plaintiff has been injured and his injuries include, but are not limited to

the following particulars, to-wit:

               a.      Physical pain and suffering associated with injuries he received in

                       the accident as a past, present and future nature;

               b.      Loss of enjoyment of life;

               c.      Cost of medical treatment of a past, present and future nature.

       WHEREFORE, PLAINTIFF DEMANDS THE FOLLOWING:

       1.      That proper process issue and be served upon Defendants and that the

Defendants be required to appear and answer this complaint within the time required by

law;




                                 4
  Case 3:20-cv-00743 Document 1 Filed 08/31/20 Page 4 of 5 PageID #: 4
        2.    That the Plaintiffs be awarded a judgment against the Defendants in the

amount of One Hundred Fifty Thousand and 00/100 Dollars ($1,500,000.00) for bodily

injury, medical expenses, future medical expenses, permanent impairment, pain and

suffering, emotional distress, loss of enjoyment of life, and other related compensatory

damages;

        3.    That the costs of this action be taxed to the Defendants;

        5.    That Plaintiff has such other and further relief as the Court deems

appropriate in the circumstances;

        6.    The Plaintiffs demand that jury of six (6) persons be impaneled to try this

case.


                                            Respectfully submitted,

                                            PORTH LAW, PLLC

                                            By: /s/ Jennifer M. Porth______________
                                            Jennifer M. Porth, BPR #026537
                                            P.O. Box 522
                                            706 West Main Street
                                            Lebanon, Tennessee 37088
                                            (615) 547-4105 office
                                            (615) 528-9433 facsimile
                                            porthlaw@gmail.com

                                            Attorney for Plaintiff




                                 5
  Case 3:20-cv-00743 Document 1 Filed 08/31/20 Page 5 of 5 PageID #: 5
